DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2021 and 12/13/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Naraine et al. (US 10,972,055)
	Regarding claim 19, Naraine et al. (figures 15-16) disclose a radio-frequency module (900) comprising: a module substrate (920) having a first main surface (surface mounting semiconductor die 902) and a second main surface on opposite sides (bottom surface) (column 31, lines 25-40); a first phase circuit (201); a second phase circuit (209); a carrier amplifier (205 on semiconductor die 902; column 31, lines 9-17) disposed on the first main surface and including an input terminal connected to a first end of the first phase circuit and an output terminal connected to a first end of the second phase circuit, and a peaking amplifier (206 on semiconductor 902; column 31, lines 9-17) disposed on the first main surface and includes an input terminal connected to a second end of the first phase circuit and an output terminal connected to a second end of the second phase circuit (column 29, lines 20-32).
	Regarding claim 20, Naraine et al. (figures 15-16) disclose the radio frequency module of claim 19, further comprising: a heat-dissipating conductor (conductors 933) provided in the module substrate and forming a connection between the first main surface and the second main surface; and a plurality of external connection terminals (contact pads 932) disposed on the second main surface, wherein the heat-dissipating conductor is connected, on the first main surface, to a ground electrode of the carrier amplifier and to a ground electrode of the peaking amplifier and is connected, on the second main surface, to a first external connection terminal of the plurality of external connection terminals (conductors 933 connect the semiconductor die 902 to the contact pads 932, which provides ground to the semiconductor die 902; column 31, lines 9-46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 9-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Naraine et al. in view of Wieck (US 6,973,330).
	Regarding claim 1, Naraine et al. (figures 14-16) disclose a radio-frequency module (900) comprising: a module substrate (920) having a first main surface (surface mounting semiconductor die 902) and a second main surface on opposite sides (bottom surface) (column 31, lines 25-40); a low-noise amplifier (812) disposed on the module substrate (column 27, line 61 – column 28, line 12), and a power amplifier circuit in a Doherty configuration and including a first phase circuit (201); a second phase circuit (209); a carrier amplifier (205 on semiconductor die 902; column 31, lines 9-17) disposed on the first main surface and including an input terminal connected to a first end of the first phase circuit and an output terminal connected to a first end of the second phase circuit, and a peaking amplifier (206 on semiconductor 902; column 31, lines 9-17) disposed on the first main surface and includes an input terminal connected to a second end of the first phase circuit and an output terminal connected to a second end of the second phase circuit (column 29, lines 20-32). Naraine et al. do not explicitly disclose wherein the low-noise amplifier disposed on the second main surface. However, Naraine et al. disclose the detailed description of the invention can be modified and implemented in a variety of different ways (column 32, lines 25-41). And Wieck (figures 1A-B) disclose a radio-frequency module comprising: a module substrate (100) having a first main surface (100A) and a second main surface on opposite sides (100B), a low-noise amplifier (150) disposed on the second main surface (opposite with the first main surface mounting the power amplifier) (column 2, line 47 – column 5, line 6). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching of Wieck for placing the low-noise amplifier on the second main surface to the radio-frequency module of Naraine et al. to improve noise isolation from the power amplifier for better signal quality.
Regarding claim 2, Naraine et al. and Wieck disclose the radio-frequency module of claim 1 above. In addition, Naraine et al. disclose a heat-dissipating conductor (conductors 933) provided in the module substrate and forming a connection between the first main surface and the second main surface (column 31, lines 25-46).
	Regarding claim 3, Naraine et al. and Wieck disclose the radio-frequency module of claim 2 above. In addition, Naraine et al. disclose a plurality of external connection terminals (contact pads 932) disposed on the second main surface, wherein the heat-dissipating conductor is connected, on the first main surface, to a ground electrode of the carrier amplifier and to a ground electrode of the peaking amplifier and is connected, on the second main surface, to a first external connection terminal of the plurality of external connection terminals and placed at ground potential (conductors 933 connect the semiconductor die 902 to the contact pads 932, which provides ground to the semiconductor die 902; column 31, lines 9-46).
Regarding claim 9, Naraine et al. disclose wherein when the module substrate is viewed in a plan view, the carrier amplifier (205) and the peaking amplifier (206) are disposed between the first phase circuit (201) and the second phase circuit (209) (see figures 15 and 16A).
	Regarding claim 10, Naraine et al. disclose wherein the carrier amplifier (205), the peaking amplifier (206), and the first phase circuit (201) are included in a first semiconductor integrated circuit (see figure 16A).
Regarding claim 11, Naraine et al. disclose wherein the second phase circuit (209) is not included in the first semiconductor integrated circuit (see figures 15 and 16A; column 31, lines 9-24).
	Regarding claim 12, Naraine et al. disclose a control circuit (848) configured to control the carrier amplifier and the peaking amplifier, wherein the control circuit is stacked on the first semiconductor integrated circuit on the first main surface (see figures 15 and 16A; column 29, lines 20-32; and column 30, lines 22-54).
	Regarding claim 13, Naraine et al. (figures 15 and 16A) disclose wherein when the module substrate is viewed in a plan view, the control circuit does not overlap the carrier amplifier.
Regarding claim 14, Naraine et al. (figures 15 and 16A) disclose wherein when the module substrate is viewed in the plan view, the control circuit does not overlap the peaking amplifier.
Regarding claim 15, Naraine et al. (figure 14) disclose an antenna connection terminal (804); a transmitting filter (filters 813 in the front end which if not inherent would be obvious to include a transmitting filter for filtering the transmitting signal) that allows a transmission signal from the power amplifier circuit to pass therethrough, and an antenna switch (switches 814 which if not inherent would be obvious to include an antenna switch for switching between transmitting/receiving or different bands) that performs switching between a state in which the antenna connection terminal is connected to the transmitting filter and a state in which the antenna connection terminal is not connected to the transmitting filter (column 27, line 61 – column 28, line 11).
	Regarding claim 17, Naraine et al. (figure 15) disclose wherein the second phase circuit (209) is an integrated passive device (column 29, lines 20-32).
Regarding claim 18, Naraine et al. (figures 14-16) disclose a communication device comprising: an antenna (804); a radio-frequency signal processing circuit (baseband processor 841) that processes radio-frequency signals transmitted via the antenna and radio-frequency signals received via the antenna; and a radio-frequency module (900) configured to transmit the radio-frequency signals between the antenna and the radio- frequency signal processing circuit, wherein the radio-frequency module includes a module substrate (920) having a first main surface (surface mounting semiconductor die 902) and a second main surface on opposite sides (bottom surface) (column 31, lines 25-40); a low-noise amplifier (812) disposed on the module substrate (column 27, line 61 – column 28, line 12), and a power amplifier circuit in a Doherty configuration and including a first phase circuit (201); a second phase circuit (209); a carrier amplifier (205 on semiconductor die 902; column 31, lines 9-17) disposed on the first main surface and including an input terminal connected to a first end of the first phase circuit and an output terminal connected to a first end of the second phase circuit, and a peaking amplifier (206 on semiconductor 902; column 31, lines 9-17) disposed on the first main surface and includes an input terminal connected to a second end of the first phase circuit and an output terminal connected to a second end of the second phase circuit (column 29, lines 20-32). Naraine et al. do not explicitly disclose wherein the low-noise amplifier disposed on the second main surface. However, Naraine et al. disclose the detailed description of the invention can be modified and implemented in a variety of different ways (column 32, lines 25-41). And Wieck (figures 1A-B) disclose a communication device comprising a radio-frequency module including a module substrate (100) having a first main surface (100A) and a second main surface on opposite sides (100B), a low-noise amplifier (150) disposed on the second main surface (opposite with the first main surface mounting the power amplifier) (column 2, line 47 – column 5, line 6). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching of Wieck for placing the low-noise amplifier on the second main surface to the radio-frequency module of Naraine et al. for improving noise isolation from the power amplifier to achieve better signal quality.

Allowable Subject Matter
Claims 4-8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hagstrom (US 6,961,544) discloses an integrated structure of a radio-frequency front end of a communications apparatus, an antenna of the communications apparatus is constructed on a printed circuit board. 
Datta et al. (US 9,712,119) teach a Doherty power amplifier with tunable input network, the input network for a Doherty power amplifier can include a splitter circuit configured to receive a radio-frequency (RF) signal and split the RF signal into a first portion along a first path to a carrier amplifier of the Doherty power amplifier and a second portion along a second path to a peaking amplifier of the Doherty power amplifier.
Lehtola et al. (US 10,804,867) disclose an amplifier system that includes a Doherty amplifier having a carrier amplifier and a peaking amplifier, each of the carrier amplifier and the peaking amplifier includes a cascode stage with input and output transistors arranged in a cascode configuration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645